Title: Abigail Adams to John Quincy Adams, 28 November 1786
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear Son
      
       November 28 1786
      
     
     Since I wrote you, the packet from N york has arrived after a passage of 43 days, and by that your Letter of August 30th came safe to hand, and upon reading it I was glad to find that your sentiments so nearly agreed with mine. You will inquire into mr Parsons’ Terms and with the advise of Dr Tufts look out for Board. But I will get your Father to write you I had rather you should have his opinion directly than at Second hand.
     I hope you will not apply so constantly to your Studies as to injure your Health: exersise is very necessary for you, but from the accounts from my Friends I fear you do not pay attention enough to it.
     By captain Callihan you received your Books and Letters I presume. I am quite impatient to get Letters from my Friends, tho I know they will be such as to give me pain. The Newspapers and Letters from Newyork are filld with accounts of the most allarming Nature, and I could not refrain shedding tears over them, to behold my Countrymen who had so nobly fought and bled for freedom, tarnishing their glory, loosing the bands of society, introducing anarchy confusion and despotisim, forging domestick Chains for Posterity. For the experience of ages, and the Historick page teach us, that a popular Tyrranny never fails to be followed by the arbitrary government of a Single person. Who can refrain from anxiety, who can feel at Peace or set Idle, and see whole Bodies of Men giving into those very practices which are sure to work their destruction, breaking a constitution by the very same errors that so many have been broken before?
     Common sense and plain reason will ever have some general influence upon a free people, and I will Still hope and believe that a Majority of our CountryMen will bear their testimony against such lawless proceedings, and that by wisdom and firmness they will be able to restore order and harmony without the dreadfull necessity of Shedding Blood. Rome had her Caesars and her Pompeys, nor will America be less productive; civil dissensions never fail to spirit up the ambition of private Men; the Same Spirit which prompted Hon­estus to attack the order of the Lawyers, as he terms them, has diffused itself throughout Massachusets, His publications were calculated to sow the seeds of discontent, and dissention amongst the populace and to pull down the pillars of the State. Would to Heaven that none but such as himself, might be crushed by the fall.
     I had flatterd myself with the hope that my Children would reap the benifits of an equitable and peaceable Government, after the many Perils and difficulties which their Father had pass’d through to obtain one. But if this is not like to be the case, I would enjoin it upon each of them to turn their attention and their Studies to the Great Subject of Government, and the Rights of Mankind, that they may be qualified to defend them, in the senate, and in the Feild if necessary. You have an Elder Brother whose Heroic Soul and independant Spirit, Breaths the ardour of a Hero and a Freeman, and I have reason to bless the hand of Providence which saved a beloved child from impending ruin, and gave her a Protector, in a Man of Honour and integrity. We are as happy, as the distance from our Friends, and the dissagreeable state of our Country will permit us to be.
     I am glad to find by your Letter your Brother Tommy is admitted colledge. I hope you will watch over him with the care of a parent, and the affection of a Brother. I fear their will be no passenger by this packet to whom we can commit our Letters, and if so I am wholy at a loss for a conveyance as Cushing is not like to get out till Spring.
     
     
      December 3. 1786
     
     I have a Letter or two for some other of my Friends but they must wait. I heard yesterday that Captain Sayer was arrived. I received one Letter only and that from Mrs Rogers dated 16 of october, which came up by the post. I trust the captain is orderd to deliver his Letters himself. As the Wind is against his comeing up, it may yet be Several days before we get our Letters which you know is very mortifying to Your affectionate Mother
     
      A. A.
     
    